

Exhibit 10.2
WHIRLPOOL CORPORATION
2018 Omnibus Stock and Incentive Plan
Strategic Excellence Program
Stock Option Grant Document

--------------------------------------------------------------------------------



1. The Human Resources Committee of the Board of Directors (the “Committee”) of
Whirlpool Corporation (also referred to as the “Company”), has granted to you a
non-statutory stock option to purchase shares of common stock of the Company
(the “Award”) under certain conditions pursuant to the Company’s 2018 Omnibus
Stock and Incentive Plan (the “Omnibus Plan”). The number of shares subject to
the Award, and the exercise price are indicated on your Grant Summary. Your
option is subject to the provisions of the Omnibus Plan and this grant document.


2. Your option will vest in annual installments substantially equal to one-third
of the total number of shares subject to the Award (determined as of the Grant
Date specified in your Grant Summary) on the first, second, and third
anniversaries of the Grant Date, subject to your continued employment on each
such date (except as provided below).


3. You must exercise your vested option prior to the tenth anniversary of the
Grant Date (the “Expiration Date”). To exercise your vested option, you need to
make full payment to the Company through its designated third party
administrator pursuant to such administrative exercise procedures as the
administrator may implement from time to time, in cash in U.S. dollars, in
common stock of the Company, through “Net Exercise” (as defined in the Omnibus
Plan), or in a combination of cash and stock. If all or part of the payment is
in shares of common stock of the Company, these shares will be valued at their
Fair Market Value on the date of exercise.


4. If you cease employment from the Company or any of its subsidiaries due to
Retirement, as defined in the Appendix, or if you cease employment with the
consent of the Committee, all of your options under this Award shall immediately
vest and you may pay for and receive all or any of the shares, but you must take
this action on or before the date of either (i) the fifth anniversary of such
termination of employment or (ii) the Expiration Date, whichever date occurs
first; provided, however, that you may not exercise any option under this Award
earlier than the first anniversary of the Grant Date.


5. If you cease employment as a result of a termination by the Company or a
subsidiary due to Disability, as defined in the Appendix, all of your options
under this Award shall immediately vest and you may pay for and receive all or
any shares, provided you take this action on or before the date of either (i)
the third anniversary of your termination due to Disability or (ii) the
Expiration Date, whichever date occurs first; provided, however, that you may
not exercise any option under this Award earlier than the first anniversary of
the Grant Date.


6. If you cease employment due to death, all of your options under this Award
shall immediately vest and your beneficiary under the Omnibus Plan may pay for
and receive all or any shares, provided your beneficiary takes this action on or
before the date of either (i) the third anniversary of your death or (ii) the
Expiration Date, whichever date occurs first; and further provided that your
beneficiary may not exercise any option under this Award earlier than the first
anniversary of the Grant Date.


7. If you die after Retirement, your termination from employment due to
Disability, or your termination with the consent of the Committee, your
beneficiary under the Omnibus Plan may pay for and receive all or any of the
shares, provided your beneficiary takes this action on or before the date of
either (i) the second anniversary of your death or (ii) the Expiration Date,
whichever date occurs first; and further provided that your beneficiary may not
exercise any option under this Award earlier than the first anniversary of the
Grant Date.


8. The terms of Section 10 of the Omnibus Plan shall apply to the Award. In
addition, for purposes of Section 10.2(a) of the Plan, you will only be entitled
to the accelerated vesting contemplated thereunder in connection with a
termination of employment within 24 months following a Change in Control if such




1





--------------------------------------------------------------------------------




termination of employment is by the Company without Cause or by you for Good
Reason, each as defined in the Appendix.


9. If you cease to be employed by the Company or any of its subsidiaries for any
reason other than as provided above with respect to Retirement, death,
Disability, Change in Control or with the consent of the Committee, then (a) you
will have until the date that is 30 days after your termination of employment to
exercise options under this Award to the extent vested on your termination date
(or, if earlier, until the Expiration Date), (b) to the extent not vested on
your termination date, options under this Award shall terminate on the date you
cease to be employed, and (c) options under this Award, to the extent
exercisable for the 30-day period following your termination date and not
exercised during such period, shall terminate at the close of business on the
last day of the 30-day period.


10. Notwithstanding the foregoing, if you remain employed or terminate
employment under circumstances specified in Sections 4, 5, 6 or 8, as applicable
(each, a “Covered Termination Event”), and fail to exercise your vested options
prior to the Expiration Date (including such earlier time as the vested options
are scheduled to terminate under a Covered Termination Event, including by
reason of Section 7), to the extent that the fair market value of the shares of
common stock of the Company subject to such vested options exceeds the exercise
price of such vested options on such Expiration Date (or such earlier time as
the vested options are scheduled to terminate under a Covered Termination
Event), all of such unexercised, vested options shall be automatically exercised
on a “Net Exercise” basis on such Expiration Date (or such earlier time as the
vested options are scheduled to terminate under a Covered Termination Event),
unless you provide written notice to the Company not later than ten (10) days
prior to the Expiration Date (or such earlier time as the vested options are
scheduled to terminate under a Covered Termination Event) that you do not wish
such vested options to be exercised in accordance with this Section. For the
avoidance of doubt, this provision shall not apply in the event your employment
with the Company or any of its subsidiaries terminates for any reason other than
a Covered Termination Event. This Section is intended to constitute a written
plan pursuant to Rule 10b5-1(c) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). To the extent applicable, the holder shall take
actions necessary to ensure that any such sales shall comply with Rule 144 under
the Securities Act of 1933, as amended.


11. Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all federal, state, or local law income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
regarding the Award (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the vesting or payment of
the Award, the subsequent sale of shares acquired pursuant to the payment of
shares under the Award and the receipt of any dividends; and (ii) do not commit
to structure the terms of the Award to reduce or eliminate your liability for
Tax-Related Items.


You authorize the Company and/or the Employer to withhold, on a “Net-Exercise”
basis as contemplated in the Plan, all applicable Tax-Related Items legally
payable by you from payment otherwise owed to you under this Award. Finally, you
shall pay to the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to withhold as a result of your
participation in the Omnibus Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver any Company common stock
if you fail to comply with your obligations in connection with the Tax-Related
Items as described in this section.


12. By accepting the Award, you acknowledge that:
(i) the Award is governed by the Omnibus Plan and you are voluntarily
participating in the Omnibus Plan;
(ii) the Omnibus Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Omnibus Plan and
this Agreement;




2





--------------------------------------------------------------------------------




(iii) your participation in the Omnibus Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time with or without
cause;
(iv) in the event that you are not an employee of the Company, the Award will
not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the Award will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of the
Company;
(v) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards, or benefits in lieu of such awards, even
if such awards have been granted repeatedly in the past, and all decisions with
respect to future awards, if any, will be at the sole discretion of the Company;
(vi) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;
(vii) the Award does not include any rights with respect to any of the shares of
common stock of the Company (including any voting rights or rights with respect
to any dividends of any nature associated with the common stock) until you have
exercised the options and they are settled by issuance of such shares of common
stock to you;
(viii) the attempted transfer or other disposition of the Award shall be void
and shall nullify your Award, resulting in the cancellation of the Award by the
Company;
(ix) the future value of the underlying shares is unknown and cannot be
predicted with certainty, if the underlying shares do not increase in value, the
options will have no value; and
(x) if you exercise your option and obtain shares, the value of those shares
acquired upon exercise may increase or decrease in value, even below the
exercise price.


13. No claim or entitlement to compensation or damages shall arise from
termination of the Award as a result of your termination from employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim.


In the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to continued vesting under the Award, if
any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), your
right to continued vesting under the Award after termination of employment, if
any, will be measured by the date of termination of your active employment and
will not be extended by any notice period mandated under local law. The Board
and Committee shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of the Award.


14. You may be required to repay the Award or forfeit any portion of the Award
then-outstanding, (i) if you are terminated by or otherwise leave employment
with the Employer within two years following the vesting date of the Award and
such termination of employment arises out of, is due to, or is in any way
connected with any misconduct or violation of Company or Employer policy, (ii)
if you become employed with a competitor within the two year period following
termination, or for any other reason considered by the Committee in its sole
discretion to be detrimental to the Company or its interests or (iii) in the
event of a restatement of the Company's financial results within three years
after the settlement of the Award to correct a material error that is determined
by the Committee to be the result of fraud or intentional misconduct. In
addition, the Award and any Common Stock delivered pursuant to the Award shall
be subject to forfeiture to the Company




3





--------------------------------------------------------------------------------




in accordance with any clawback or recoupment policy of the Company in effect as
of the Grant Date or which the Company may be required to adopt to comply with
applicable law.


15. You hereby explicitly accept the Award and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and the
Company and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Omnibus Plan.
You understand that the Company and the Employer hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Omnibus Plan (“Data”). You understand that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Omnibus Plan, that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Omnibus Plan, including any requisite transfer of such Data
as may be required to a broker or other third party with whom you may elect to
deposit any shares of stock acquired. You understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the Omnibus Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Omnibus Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


16. Any shares acquired pursuant to this Award may not be sold, transferred, or
otherwise traded without the registration under or an exemption from any
applicable requirements of any securities laws applicable to you, and each
certificate representing such shares will bear an appropriate legend to that
effect.


17. The Committee reserves and shall have the right to change the provisions of
this Agreement in any manner that it may deem necessary or advisable to carry
out the purpose of this Award as the result of, or to comply with, any change in
applicable regulations, interpretation or statutory enactment.


18. The Company may, in its sole discretion, decide to deliver any documents
related to the Award or participation in the Omnibus Plan or future awards that
may be granted under the Omnibus Plan, if any, by electronic means or to request
your consent to participate in the Omnibus Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and, if requested, to
agree to participate in the Omnibus Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


19. The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.




4





--------------------------------------------------------------------------------




Appendix
The following terms used in the grant document, shall have the meanings set
forth herein:
“Cause” means (a) your willful and continued failure to substantially perform
your duties for the Company (other than any such failure resulting from
incapacity due to physical or mental illness) or (b) you willfully engage in
illegal conduct, which is materially and demonstratively injurious to the
Company.
“Disability” means you are, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company.
“Good Reason” means the occurrence of any one or more of the following after a
Change in Control and without your written consent:
(a)
The assignment of any duties or any other action by the Company which results in
a diminution in your position, authority, duties or responsibilities as in
effect immediately prior to the Change in Control Date, or your removal from, or
the failure to reappoint or reelect you to, such position, except in connection
with termination of employment for cause, or due to Disability, Retirement or
death.

(b)
A material reduction in your compensation or benefits generally from those in
effect prior to the Change in Control.

(c)
The Company requires you to be located at a location in excess of thirty-five
(35) miles from where your office is located immediately prior to the Change in
Control, except for required travel in carrying out the Company's business to an
extent consistent with your business travel obligations on behalf of the Company
immediately prior to the Change in Control.

Notwithstanding the foregoing, the occurrence of any of the foregoing conditions
shall not constitute Good Reason unless (i) you provide written notice to the
Company of the existence of such condition not later than 60 days after you know
or reasonably should know of the existence of such condition, (ii) the Company
fails to remedy such condition within 30 days after receipt of such notice and
(iii) you resign due to the existence of such condition within 60 days after the
expiration of the remedial period described in clause (ii) hereof. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason herein.
“Retirement” means your cessation of service, other than for Cause, following
five years of service and attainment of age 55, except as may be prohibited
under applicable laws of your local jurisdiction.




5



